DETAILED ACTION
In response to the Preliminary Amendments filed on May 10, 2022, no claims are amended. Currently, claims 1-30 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 10, 2022.  These drawings are accepted.

Claim Objections
Claim 28 is objected to because of the following informalities: the recitation of “a memory” is suggested to be recited as --a non-transitory memory--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPerna (US Pub. No. 2011/0152770 A1).
Claim 1. DiPerna discloses a system for transferring historical pump data from a first ambulatory medicament pump (12) to a second ambulatory medicament pump (14), the system comprising: 
a data interface (i.e., communication unit of pump devices 12, 14) configured to receive historical pump data from a first ambulatory medicament pump ([0037]; [0158]), wherein the historical pump data comprises: 
first encoded data ([0174]; via encoder) corresponding to therapy data associated with delivery of glucose control therapy delivered by the first ambulatory medicament pump to a subject ([0252]); and 
second encoded data ([0174]; i.e., via encoder) corresponding to a glucose control parameter used by the first ambulatory medicament pump in calculating a dose control signal ([0255]-[0257]); 
a non-transitory memory (30) configured to store specific computer-executable instructions ([0159]); and 
a hardware processor (42) in communication with the non-transitory memory and configured to execute the specific computer-executable instructions ([0157]-[0158]) to at least: 
receive, via the data interface, the historical pump data from the first ambulatory medicament pump ([0159]; i.e., history of use); 
decode the first and second encoded data of the historical pump data to obtain the therapy data and the glucose control parameter ([0174]; i.e., so as to process the information from encoder device and history information includes insulin delivered and glucose control parameter see [0252]); 
determine that at least one of a plurality of pairing conditions is satisfied to connect the data interface to a second ambulatory medicament pump, wherein the plurality of pairing conditions comprises: a user request to pair the system to the second ambulatory medicament pump ([0155]; i.e., user request to transfer data between the two); a user input initiating a replacement process for the first ambulatory medicament pump; an indication that the second ambulatory medicament pump is ready to deliver medicament to the subject; a sensory alarm configured to alert a user that the historical pump data is ready for transmission; an alert indicating a malfunction associated with the first ambulatory medicament pump; a determination that a level of medicament in a medicament reservoir of the first ambulatory medicament pump is below a threshold level; and a signal received from a remote electronic device requesting transmission of at least one of the therapy data associated with the delivery of the glucose control therapy or the glucose control parameter; 
transmit, via the data interface, a pairing signal to the second ambulatory medicament pump  ([0155]; i.e., radio signal); 
receive, via the data interface, a confirmation signal from the second ambulatory medicament pump ([0047]); and 
in response to receiving the confirmation signal, transmit, via the data interface, at least one of the therapy data associated with the delivery of the glucose control therapy or the glucose control parameter ([0157]).
Claim 2. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: generate the dose control signal based on at least the therapy data associated with the delivery of the glucose control therapy and the glucose control parameter ([0255]-[0257]), wherein a pump controller of the first ambulatory medicament pump is configured to cause administration of the medicament to the subject based on the dose control signal ([0256]; i.e., controlling pumping mechanism).
Claim 3. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive third and fourth encoded data, the third encoded data corresponding to a glucose level of the subject, and the fourth encoded data corresponding to an indication of a glucose trend, wherein the glucose trend indicates at least a predicted change in the glucose level of the subject ([0252]; and [0174] via encoder).
Claim 4. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: estimate a second glucose control parameter based on at least one of an amount of glucose control therapy, a time of the glucose control therapy, and/or an amount of insulin on board ([0252]).
Claim 5. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive, via the data interface, a glucose level signal from a glucose sensor operatively coupled to the subject ([0248]); and estimate a second glucose control parameter based on the glucose level signal received from the glucose sensor ([0274]).
Claim 6. DiPerna system of claim 3, further comprising a graphical user interface (230) configured to display at least the glucose level of the subject or the indication of the glucose trend, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: transmit to the graphical user interface, via the data interface, one or more of the therapy data or the glucose control parameter ([0192]).
Claim 7. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: transmit to the remote electronic device, one or more of the therapy data or the glucose control parameter ([0046], [0255]-[0257]).
Claim 8. DiPerna discloses the system of claim 1, wherein the glucose control parameter ([0252]-[0257]; including insulin decay rate, age, weight) comprises at least one of: an insulin decay rate constant associated with a decay rate of insulin at a subcutaneous depot of the subject; a clearance time associated with an estimate of an amount of time for a bolus of insulin to be utilized by the subject; an insulin rise rate constant associated with a rise rate of insulin in blood of the subject after a bolus of insulin; a half-life value associated with when a concentration of insulin in blood plasma of the subject reaches half of a maximum concentration in the blood plasma; a weight of the subject; an age of the subject; a learned parameter; glucose level data; a model parameter associated with a pharmacokinetic (PK) model; a health state of the subject; a parameter associated with an activity level of the subject; an aspect of a diet of the subject; a basal rate of insulin delivery to the subject; a correction factor; a carbohydrate ratio associated with the subject; a glucagon control parameter; demographic information associated with the subject; and a sensitivity constant associated with the sensitivity of the subject to a glucose level or bolus of medicament.
Claim 9. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive, via the data interface, at least one of an amount of insulin on board or a value used in a pharmacokinetic (PK) model of a control algorithm ([0257]).
Claim 10. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: transmit to the second ambulatory medicament pump, in response to the confirmation signal, at least one of an amount of insulin on board or a value used in a pharmacokinetic (PK) model of a control algorithm ([0257]).
Claim 11. DiPerna discloses the system of claim 1, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: 
determine that at least one of a plurality of data retrieval conditions is satisfied to connect the data interface to the first ambulatory medicament pump, wherein the plurality of data retrieval conditions comprises: an occurrence of a scheduled time; a transmission of a meal announcement; a user request to pair the system to the first ambulatory medicament pump ([0155]; i.e., user request to transfer data between the two); the user input initiating the replacement process for the first ambulatory medicament pump; an indication that the first ambulatory medicament pump is to be replaced; the indication that the second ambulatory medicament pump is ready to deliver medicament to the subject; the sensory alarm configured to alert the user that the historical pump data is ready for transmission; the alert indicating the malfunction associated with the first ambulatory medicament pump; the determination that the level of medicament in the medicament reservoir of the first ambulatory medicament pump is below the threshold level; and the signal received from the remote electronic device requesting transmission of at least one of the therapy data or the glucose control parameter; and 
in response to determining that the at least one of the plurality of data retrieval conditions is satisfied, receive from the first ambulatory medicament pump, via the data interface, at least one of the therapy data or the glucose control parameter ([0155]; [0252], [0255]-[0257]).
Claim 12. DiPerna discloses the system of claim 1, wherein the therapy data comprises at least one of an amount of insulin on board, a time of a delivery of glucose control therapy, or an amount of delivery of glucose control therapy ([0252]).
Claim 13. DiPerna discloses the system of claim 1, wherein the therapy data comprises version data comprising at least one of: a timestamp corresponding to a time associated with an update of the therapy data; an indicator of an ordering within a sequence of delivery of the glucose control therapy; or a version code comprising encoded time data associated with delivery of the glucose control therapy ([0158]-[0159], [0336]; i.e., history includes time stamp to provide information regarding treatment and response over time).
Claim 14. DiPerna discloses the system of claim 1, wherein the confirmation signal indicates that the second ambulatory medicament pump is in a ready state and wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: in response to receiving the confirmation signal, turn off a ready state of the first ambulatory medicament pump ([0158]; i.e., to preserve power when not in use).
Claim 15. DiPerna discloses a method for transferring historical pump data from a first ambulatory medicament pump (12) to a second ambulatory medicament pump (14), the method comprising: 
by a hardware processor of a system executing instructions stored on non-transitory memory connected to the hardware processor: 
receiving, via a data interface, historical pump data from a first ambulatory medicament pump ([0037]; [0158]-[0159]; i.e., history of use), wherein the historical pump data comprises: 
first encoded data ([0174]; via encoder) corresponding to therapy data associated with delivery of glucose control therapy delivered by the first ambulatory medicament pump to a subject ([0252]); and 
second encoded data ([0174]; i.e., via encoder) corresponding to a glucose control parameter used by the first ambulatory medicament pump in calculating a dose control signal ([0255]-[0257]); 
decoding the first and second encoded data of the historical pump data to obtain the therapy data and the glucose control parameter ([0174]; i.e., so as to process the information from encoder device and history information includes insulin delivered and glucose control parameter see [0252]); 
determining that at least one of a plurality of pairing conditions is satisfied to connect the data interface to a second ambulatory medicament pump, wherein the plurality of pairing conditions comprises: a user request to pair the system to the second ambulatory medicament pump ([0155]; i.e., user request to transfer data between the two); a user input initiating a replacement process for the first ambulatory medicament pump; an indication that the second ambulatory medicament pump is ready to deliver medicament to the subject; a sensory alarm configured to alert a user that the historical pump data is ready for transmission; an alert indicating a malfunction associated with the first ambulatory medicament pump; a determination that a level of medicament in a medicament reservoir of the first ambulatory medicament pump is below a threshold level; and a signal received from a remote electronic device requesting transmission of at least one of the therapy data associated with the delivery of the glucose control therapy or the glucose control parameter; 
transmitting , via the data interface, a pairing signal to the second ambulatory medicament pump  ([0155]; i.e., radio signal); 
receiving, via the data interface, a confirmation signal from the second ambulatory medicament pump ([0047]); and 
in response to receiving the confirmation signal, transmitting, via the data interface, at least one of the therapy data associated with the delivery of the glucose control therapy or the glucose control parameter ([0157]).
Claim 16. DiPerna discloses the method of claim 15, further comprising generating the dose control signal based on at least the therapy data associated with the delivery of the glucose control therapy and the glucose control parameter ([0255]-[0257]), wherein a pump controller of the first ambulatory medicament pump is configured to cause administration of the medicament to the subject based on the dose control signal ([0256]; i.e., controlling pumping mechanism).
Claim 17. DiPerna discloses the method of claim 15, further comprising receiving third and fourth encoded data, the third encoded data corresponding to a glucose level of the subject, and the fourth encoded data corresponding to an indication of a glucose trend, wherein the glucose trend indicates at least a predicted change in the glucose level of the subject ([0252]; and [0174] via encoder).
Claim 18. DiPerna discloses the method of claim 15, further comprising estimating a second glucose control parameter based on at least one of the therapy data ([0252]).
Claim 19. DiPerna discloses the method of claim 15, further comprising receiving, via the data interface, a glucose level signal from a glucose sensor operatively coupled to the subject ([0248]); and estimating a second glucose control parameter based on the glucose level signal received from the glucose sensor ([0274]).
Claim 20. DiPerna the method of claim 15, further comprising transmitting to the remote electronic device, one or more of the therapy data or the glucose control parameter ([0046], [0255]-[0257]).
Claim 21. DiPerna discloses the method of claim 15, further discloses wherein the glucose control parameter ([0252]-[0257]; including insulin decay rate, age, weight) comprises at least one of: an insulin decay rate constant associated with a decay rate of insulin at a subcutaneous depot of the subject; a clearance time associated with an estimate of an amount of time for a bolus of insulin to be utilized by the subject; an insulin rise rate constant associated with a rise rate of insulin in blood of the subject after a bolus of insulin; a half-life value associated with when a concentration of insulin in blood plasma of the subject reaches half of a maximum concentration in the blood plasma; a weight of the subject; an age of the subject; a learned parameter; glucose level data; a model parameter associated with a pharmacokinetic (PK) model; a health state of the subject; a parameter associated with an activity level of the subject; an aspect of a diet of the subject; a basal rate of insulin delivery to the subject; a correction factor; a carbohydrate ratio associated with the subject; a glucagon control parameter; demographic information associated with the subject; and a sensitivity constant associated with the sensitivity of the subject to a glucose level or bolus of medicament.
Claim 22. DiPerna discloses the method of claim 15, further comprising receiving, via the data interface, at least one of an amount of insulin on board or a value used in a pharmacokinetic (PK) model of a control algorithm ([0257]).
Claim 23. DiPerna discloses the method of claim 15, further comprising transmitting to the second ambulatory medicament pump, in response to the confirmation signal, at least one of an amount of insulin on board or a value used in a pharmacokinetic (PK) model of a control algorithm ([0257]).
Claim 24. DiPerna discloses the method of claim 15, further comprising 
determining that at least one of a plurality of data retrieval conditions is satisfied to connect the data interface to the first ambulatory medicament pump, wherein the plurality of data retrieval conditions comprises: an occurrence of a scheduled time; a transmission of a meal announcement; a user request to pair the system to the first ambulatory medicament pump ([0155]; i.e., user request to transfer data between the two); the user input initiating the replacement process for the first ambulatory medicament pump; an indication that the first ambulatory medicament pump is to be replaced; the indication that the second ambulatory medicament pump is ready to deliver medicament to the subject; the sensory alarm configured to alert the user that the historical pump data is ready for transmission; the alert indicating the malfunction associated with the first ambulatory medicament pump; the determination that the level of medicament in the medicament reservoir of the first ambulatory medicament pump is below the threshold level; and the signal received from the remote electronic device requesting transmission of at least one of the therapy data or the glucose control parameter; and 
in response to determining that the at least one of the plurality of data retrieval conditions is satisfied, receive from the first ambulatory medicament pump, via the data interface, at least one of the therapy data or the glucose control parameter ([0155]; [0252], [0255]-[0257]).
Claim 25. DiPerna discloses the method of claim 15, wherein the therapy data comprises at least one of an amount of insulin on board, a time of a delivery of glucose control therapy, or an amount of delivery of glucose control therapy ([0252]).
Claim 26. DiPerna discloses the method of claim 15, wherein the therapy data comprises version data comprising at least one of: a timestamp corresponding to a time associated with an update of the therapy data; an indicator of an ordering within a sequence of delivery of the glucose control therapy; or a version code comprising encoded time data associated with delivery of the glucose control therapy ([0158]-[0159], [0336]; i.e., history includes time stamp to provide information regarding treatment and response over time).
Claim 27. DiPerna discloses the method of claim 15, wherein the confirmation signal indicates that the second ambulatory medicament pump is in a ready state and wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: in response to receiving the confirmation signal, turn off a ready state of the first ambulatory medicament pump ([0158]; i.e., to preserve power when not in use).
Claim 28. DiPerna discloses a system for transferring historical data from a first glucose level control system (12) to a second glucose level control system (14), the system comprising: 
a data interface (i.e., communication unit of pump devices 12, 14) configured to receive historical data from a first glucose level control system ([0037]; [0158]), wherein the historical data comprises: 
first encoded data ([0174]; via encoder) corresponding to therapy data associated with delivery of glucose control therapy delivered by the first glucose level control system to a subject ([0252]); and 
second encoded data ([0174]; i.e., via encoder) corresponding to a glucose control parameter used by the first glucose level control system in calculating a dose control signal ([0255]-[0257]); 
a memory (30) configured to store specific computer-executable instructions ([0159]); and 
a hardware processor (42) in communication with the memory and configured to execute the specific computer-executable instructions ([0157]-[0158]) to at least: 
receive, via the data interface, the historical data from the first glucose level control system ([0159]; i.e., history of use); 
decode the first and second encoded data of the historical data to obtain the therapy data and the glucose control parameter ([0174]; i.e., so as to process the information from encoder device and history information includes insulin delivered and glucose control parameter see [0252]); 
determine that at least one of a plurality of pairing conditions is satisfied to connect the data interface to a second glucose level control system, wherein the plurality of pairing conditions comprises: a user request to pair the system to the second glucose level control system ([0155]; i.e., user request to transfer data between the two); a user input initiating a replacement process for the first glucose level control system; an indication that the second glucose level control system is ready to deliver medicament to the subject; a sensory alarm configured to alert a user that the historical data is ready for transmission; an alert indicating a malfunction associated with the first glucose level control system; a determination that a level of medicament in a medicament reservoir of the first glucose level control system is below a threshold level; and a signal received from a remote electronic device requesting transmission of at least one of the therapy data associated with the delivery of the glucose control therapy or the glucose control parameter; 
transmit, via the data interface, a pairing signal to the glucose level control system ([0155]; i.e., radio signal); 
receive, via the data interface, a confirmation signal from the second glucose level control system ([0047]); and 
in response to receiving the confirmation signal, transmit, via the data interface, at least one of the therapy data associated with the delivery of the glucose control therapy or the glucose control parameter ([0157]).
Claim 29. DiPerna discloses the system of claim 28, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive third and fourth encoded data, the third encoded data corresponding to a glucose level of the subject, and the fourth encoded data corresponding to an indication of a glucose trend, wherein the glucose trend indicates at least a predicted change in the glucose level of the subject ([0252]; and [0174] via encoder).
Claim 30. DiPerna discloses the system of claim 28, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: 
determine that at least one of a plurality of data retrieval conditions is satisfied to connect the data interface to the first glucose level control system, wherein the plurality of data retrieval conditions comprises: an occurrence of a scheduled time; a transmission of a meal announcement; a user request to pair the system to the first glucose level control system ([0155]; i.e., user request to transfer data between the two); the user input initiating the replacement process for the first glucose level control system; an indication that the first glucose level control system is to be replaced; the indication that the second glucose level control system is ready to deliver medicament to the subject; the sensory alarm configured to alert the user that the historical data is ready for transmission; the alert indicating the malfunction associated with the first glucose level control system; the determination that the level of medicament in the medicament reservoir is below the threshold level; and the signal received from the remote electronic device requesting transmission of at least one of the therapy data or the glucose control parameter; and 
in response to determining that the at least one of the plurality of data retrieval conditions is satisfied, receive from the first glucose level control system, via the data interface, at least one of the therapy data or the glucose control parameter ([0155]; [0252], [0255]-[0257]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783